Citation Nr: 0336025	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  00-20 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
secondary to chin trauma.  

2.  Entitlement to service connection for post-concussion 
syndrome.  

3.  Entitlement to an increased disability rating for a 
mandibular disorder, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased disability rating for a lower 
lip scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:  

a)  An orthopedic examination to show the 
nature and etiology of any neck 
disability.  Send the claims folder to 
the examiner for review of pertinent 
documents.  The examiner should be asked 
to render an opinion in the report of the 
examination as to whether there exists a 
neck disability, and if so, whether it is 
at least as likely as not that any neck 
disability found had its origin in 
service, including as a result of chin 
trauma, or in the alternative, whether it 
is at least as likely as not that its 
origin can be traced on a secondary basis 
to the veteran's service-connected 
mandibular disorder.  If the examiner is 
unable to make any of the determinations 
requested based upon the existing 
evidence, he or she should so state.  The 
examiner should be asked to state in the 
examination report that he or she has 
reviewed the veteran's claims file, and 
should be asked to express the rationale 
for any opinion expressed.  

b)  A neurological examination to show 
the nature and etiology of any post-
concussion syndrome.  Send the claims 
folder to the examiner for review of 
pertinent documents.  The examiner should 
be asked to render an opinion in the 
report of the examination as to whether 
there exists a post-concussion syndrome, 
and if so, whether it is at least as 
likely as not that it had its origin in 
service, including as a result of chin 
trauma, or in the alternative, whether it 
is at least as likely as not that its 
origin can be traced on a secondary basis 
to the veteran's service-connected 
mandibular disorder.  In the report of 
the examination, the symptomatology that 
is associated with any post-concussion 
syndrome should be described in full.  If 
the examiner is unable to make any of the 
determinations requested based upon the 
existing evidence, he or she should so 
state.  The examiner should be asked to 
state in the examination report that he 
or she has reviewed the veteran's claims 
file, and should be asked to express the 
rationale for any opinion expressed.  

c)  A dental or maxiofacial examination 
to show the nature and extent of 
disability resulting from the service-
connected mandibular disorder.  Send the 
claims folder to the examiner for review 
of pertinent documents.   The presence 
and severity, if present, of mandible 
malunion and/or displacement should be 
noted.  The inter-incisal range of motion 
should be expressed in millimeters.  The 
examiner should comment regarding the 
functional limitation, if any, caused by 
the veteran's service-connected 
mandibular disorder.  In that regard, the 
examiner is asked to specifically provide 
comments in explicit detail on the 
presence or absence of any objective 
manifestation that could demonstrate 
functional impairment due to pain that 
could be attributable to the service-
connected mandibular disorder, including 
but not limited to any interference with 
speech or mastication.  

(d)  A dermatology examination to show 
the nature and extent of the veteran's 
service-connected lower lip scar.  The 
examination should include an unretouched 
color photograph showing the lip area 
effected, and the photograph taken should 
be associated with the report of the 
examination.  The examiner should be 
asked to list whether the veteran's lower 
lip scar manifests any of the following 
characteristics of disfigurement:  scar 
five or more inches in length; scar at 
least one-quarter inch wide at widest 
part; surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square 
inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying 
soft tissue missing in an area exceeding 
six square inches; and/or skin indurated 
and inflexible in an area exceeding six 
square inches.  The examiner should also 
be asked to determine whether the lower 
lip scar manifests visible or palpable 
tissue loss and either gross distortion 
or asymmetry of the lips.  The examiner 
should be asked how he or she would 
describe the veteran's lower lip scar in 
terms of one of the following descriptive 
phrases:  moderately disfiguring; 
severely disfiguring; or completely or 
exceptionally repugnant.  If the examiner 
is unable to make any of the foregoing 
determinations based upon the existing 
evidence, he or she should so state.  
Send the claims folder to the examiner 
for review of pertinent documents.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



